


115 HR 2821 IH: REACH Act
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 2821
IN THE HOUSE OF REPRESENTATIVES

June 7, 2017
Mr. Tiberi (for himself and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to reform the credit for increasing research activities, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Research and Experimentation Advances Competitiveness at Home Act or as the REACH Act.  2.Increase of alternative simplified credit (a)In generalSubparagraph (A) of section 41(c)(5) of the Internal Revenue Code of 1986 is amended by striking 14 percent (12 percent in the case of taxable years ending before January 1, 2009) and inserting 20 percent. 
(b)Conforming amendmentClause (ii) of section 41(c)(5)(B) of the Internal Revenue Code of 1986 is amended by striking 6 percent and inserting 10 percent.  (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 
3.Allocation of research expenses among business components 
(a)In generalSubparagraph (A) of section 41(d)(2) of the Internal Revenue Code of 1986 is amended by inserting , and may be applied using a method that relies on reasonable estimation techniques in lieu of contemporaneous accounting to measure employee hours per business component before the period.  (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016. 
4.Inclusion of qualified upper-level employees in research expense calculation 
(a)In generalClause (ii) of section 41(b)(2)(B) of the Internal Revenue Code of 1986 is amended by inserting , without regard to the employee's position or management level before the period.  (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016. 
5.Repeal of exclusion of adaptive research 
(a)In generalParagraph (4) of section 41(d) of the Internal Revenue Code of 1986 is amended by striking subparagraph (B) and by redesignating subparagraphs (C), (D), (E), (F), (G), and (H) as subparagraphs (B), (C), (D), (E), (F), and (G), respectively.  (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 
6.Inclusion of cost reduction research 
(a)In generalSubparagraph (A) of section 41(d)(3) of the Internal Revenue Code of 1986 is amended— (1)by striking or at the end of clause (ii); 
(2)by striking the period at the end of clause (iii) and inserting , or; and  (3)by adding at the end the following new clause: 
 
(iv)reduction of costs associated with— (I)a business component of the taxpayer, or 
(II)research relating to a purpose described in clause (i), (ii), or (iii)..  (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 
7.Inclusion of obsolescence mitigation 
(a)In generalClause (iv) of section 41(d)(3)(A) of the Internal Revenue Code of 1986, as added by section 5, is amended by inserting or obsolescence mitigation after reduction of costs.  (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016. 
8.Election of reduced credit may be made on amended return 
(a)In generalSubparagraph (C) of section 280C(c)(3) of the Internal Revenue Code of 1986 is amended to read as follows:  (C)ElectionAn election under this paragraph shall made in such manner as the Secretary may prescribe and, once made with respect to a taxable year, shall be irrevocable. Such election may be made on the return of tax for the taxable year to which it applies or on an amended return.. 
(b)Effective dateThe amendment made by this section shall apply to amended returns which are permitted to be filed under the applicable provisions of the Internal Revenue Code of 1986 after the date of the enactment of this Act.   